Exhibit 10.1

 



LeapFrog Enterprises, Inc.

 

AMENDED AND RESTATED 2011 Equity AND Incentive Plan

 

Adopted by the Board of Directors: March 17, 2011

Approved by the Stockholders: June 2, 2011

Amended and Restated: March 30, 2012

Approved by the Stockholders: June 5, 2012

Amended and Restated: June 19, 2015

Approved by the Stockholders: August 13, 2015

Termination Date: March 16, 2021

 

1.General.

 

(a)               Successor to and Continuation of Prior Plan. The Plan is
intended as the successor to and continuation of the LeapFrog Enterprises, Inc.
2002 Equity Incentive Plan (the “Prior Plan”). Following the Effective Date, no
additional stock awards shall be granted under the Prior Plan. Any shares
remaining available for issuance pursuant to the exercise of options or issuance
or settlement of stock awards under the Prior Plan as of the Effective Date (the
“Prior Plan’s Available Reserve”) shall become available for issuance pursuant
to Stock Awards granted hereunder. From and after the Effective Date, all
outstanding stock awards granted under the Prior Plan shall remain subject to
the terms of the Prior Plan; provided, however, any shares subject to
outstanding stock awards granted under the Prior Plan that expire or terminate
for any reason prior to exercise or settlement or are forfeited because of the
failure to meet a contingency or condition required to vest such shares or are
reacquired or withheld by the Company to satisfy a tax withholding obligation or
as consideration for the exercise of an Option (the “Returning Shares”) shall
become available for issuance pursuant to Awards granted hereunder. All Awards
granted on or after the Effective Date of this Plan shall be subject to the
terms of this Plan.

 

(b)               Eligible Award Recipients. The persons eligible to receive
Awards are Employees, Directors and Consultants.

 

(c)                Available Awards. The Plan provides for the grant of the
following Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted
Stock Unit Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards,
and (viii) Other Stock Awards.

 

(d)               Purpose. The Company, by means of the Plan, seeks to secure
and retain the services of the group of persons eligible to receive Awards as
set forth in Section 1(b), to provide incentives for such persons to exert
maximum efforts for the success of the Company and any Affiliate and to provide
a means by which such eligible recipients may be given an opportunity to benefit
from increases in value of the Class A Common Stock through the granting of
Awards.

 



 1 

 

 

 

2.Administration.

 

(a)               Administration by Board. The Board shall administer the Plan
unless and until the Board delegates administration of the Plan to a Committee
or Committees, as provided in Section 2(c).

 

(b)               Powers of Board. The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

(i)                 To determine from time to time (A) which of the persons
eligible under the Plan shall be granted Awards; (B) when and how each Award
shall be granted; (C) what type or combination of types of Award shall be
granted; (D) the provisions of each Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash or
Class A Common Stock pursuant to a Stock Award; (E) the number of shares of
Class A Common Stock with respect to which a Stock Award shall be granted to
each such person; and (F) the Fair Market Value applicable to a Stock Award.

 

(ii)               To construe and interpret the Plan and Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement or
in the written terms of a Performance Cash Award, in a manner and to the extent
it shall deem necessary or expedient to make the Plan or Award fully effective.

 

(iii)             To settle all controversies regarding the Plan and Awards
granted under it.

 

(iv)             To accelerate the time at which an Award may first be exercised
or the time during which an Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Award stating the time at
which it may first be exercised or the time during which it will vest.

 

(v)               To suspend or terminate the Plan at any time. Suspension or
termination of the Plan shall not impair rights and obligations under any Award
granted while the Plan is in effect except with the written consent of the
affected Participant.

 

(vi)             To amend the Plan in any respect the Board deems necessary or
advisable. However, except as provided in Section 9(a) relating to
Capitalization Adjustments, to the extent required by applicable law or listing
requirements, stockholder approval shall be required for any amendment of the
Plan that either (A) materially increases the number of shares of Class A Common
Stock available for issuance under the Plan, (B) materially expands the class of
individuals eligible to receive Awards under the Plan, (C) materially increases
the benefits accruing to Participants under the Plan or materially reduces the
price at which shares of Class A Common Stock may be issued or purchased under
the Plan, (D) materially extends the term of the Plan, or (E) expands the types
of Awards available for issuance under the Plan. Except as provided above,
rights under any Award granted before amendment of the Plan shall not be
impaired by any amendment of the Plan unless (1) the Company requests the
consent of the affected Participant, and (2) such Participant consents in
writing.

 



 2 

 

 

 

(vii)           To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
incentive stock options or (C) Rule 16b-3.

 

(viii)         To approve forms of Award Agreements for use under the Plan and
to amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided however, that except with
respect to amendments that disqualify or impair the status of an Incentive Stock
Option, a Participant’s rights under any Award shall not be impaired by any such
amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, the Board may
amend the terms of any one or more Awards without the affected Participant’s
consent if necessary to maintain the qualified status of the Award as an
Incentive Stock Option or to bring the Award into compliance with Section 409A
of the Code.

 

(ix)             Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan or Awards.

 

(x)               To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.

 

(c)                Delegation to Committee.

 

(i)                 General. The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee shall have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Committee may, at any time, abolish the
subcommittee and/or revest in the Committee any powers delegated to the
subcommittee. The Board may retain the authority to concurrently administer the
Plan with the Committee and may, at any time, revest in the Board some or all of
the powers previously delegated.

 

(ii)               Section 162(m) and Rule 16b-3 Compliance. The Committee may
consist solely of two or more Outside Directors, in accordance with Section
162(m) of the Code, or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3.

 



 3 

 

 

 

(d)               Delegation to an Officer. The Board may delegate to one (1) or
more Officers the authority to do one or both of the following (i) designate
Employees who are providing Continuous Service to the Company or any of its
Subsidiaries who are not Officers to be recipients of Options and Stock
Appreciation Rights (and, to the extent permitted by applicable law, other Stock
Awards) and the terms thereof, and (ii) determine the number of shares of Common
Stock to be subject to such Stock Awards granted to such Employees; provided,
however, that the Board resolutions regarding such delegation shall specify the
total number of shares of Common Stock that may be subject to the Stock Awards
granted by such Officer and that such Officer may not grant a Stock Award to
himself or herself. Notwithstanding the foregoing, the Board may not delegate
authority to an Officer to determine the Fair Market Value pursuant to Section
13(w)(iii) below.

 

(e)                Effect of Board’s Decision. All determinations,
interpretations and constructions made by the Board in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.

 

(f)                Cancellation and Re-Grant of Stock Awards. Neither the Board
nor any Committee shall have the authority to: (i) reduce the exercise price of
any outstanding Options or Stock Appreciation Rights under the Plan, or (ii)
cancel any outstanding Options or Stock Appreciation Rights that have an
exercise price or strike price greater than the current Fair Market Value of the
Class A Common Stock in exchange for cash or other Stock Awards under the Plan,
unless the stockholders of the Company have approved such an action within
twelve (12) months prior to such an event. Notwithstanding the foregoing, the
Board or Committee shall have the authority, without the approval of the
Company’s stockholders, to cancel outstanding Options or Stock Appreciation
Rights that have an exercise price or strike price greater than the current Fair
Market Value of the Class A Common Stock in exchange only for a nominal cash
payment of consideration as necessary to effect a cancellation of the Award,
provided that such cancellation is not treated as a repricing under United
States generally accepted accounting principles.

 

3.Shares Subject to the Plan.

 

(a)               Share Reserve. Subject to Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Class A Common
Stock that may be issued pursuant to Stock Awards from and after the Effective
Date shall not exceed nineteen million one hundred two thousand seven hundred
nineteen (19,102,719) shares (the “Share Reserve”), which number is the sum of
(i) 4,183,697, which is equal to the number of shares subject to the Prior
Plan’s Available Reserve, (ii) an additional 12,200,000 new shares, plus (iii) a
maximum of 2,719,022 Returning Shares (which number consists of 1,102,676 which
became available for issuance after approval of the Plan and 1,616,346 shares
which remain subject to stock awards under the Prior Plan as of May 31, 2015).
The number of shares available for issuance under the Plan shall be reduced by
one (1) share for each share of Class A Common Stock issued pursuant to any
Stock Award granted under the Plan. For clarity, the number of shares reserved
for issuance in this Section 3(a) is a limitation on the number of shares of the
Class A Common Stock that may be issued pursuant to the Plan and does not limit
the granting of Stock Awards except as provided in Section 7(a). Shares may be
issued in connection with a merger or acquisition as permitted by, as
applicable, NASDAQ Listing Rule 5635(c) or, if applicable, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711 or other applicable rule,
and such issuance shall not reduce the number of shares available for issuance
under the Plan. Furthermore, if a Stock Award or any portion thereof (i) expires
or otherwise terminates without all of the shares covered by such Stock Award
having been issued or (ii) is settled in cash (i.e., the Participant receives
cash rather than stock), such expiration, termination or settlement shall not
reduce (or otherwise offset) the number of shares of Class A Common Stock that
may be available for issuance under the Plan.

 



 4 

 

 

 

(b)               Reversion of Shares to the Share Reserve. If any shares of
Class A Common Stock issued pursuant to a Stock Award are forfeited back to the
Company because of the failure to meet a contingency or condition required to
vest such shares in the Participant, then the shares that are forfeited shall
revert to and again become available for issuance under the Plan. Any shares
reacquired by the Company pursuant to Section 8(g) or as consideration for the
exercise of an Option shall again become available for issuance under the Plan.

 

(c)                Incentive Stock Option Limit. Notwithstanding anything to the
contrary in this Section 3 and, subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Class A Common Stock that may be issued pursuant to the exercise of Incentive
Stock Options shall be nineteen million one hundred two thousand seven hundred
nineteen (19,102,719) shares of Class A Common Stock.

 

(d)               Section 162(m) Limitation on Annual Grants. Subject to the
provisions of Section 9(a) relating to Capitalization Adjustments, at such time
as the Company may be subject to the applicable provisions of Section 162(m) of
the Code, a maximum of Three Million Five Hundred Thousand (3,500,000) shares of
Class A Common Stock subject to Options, Stock Appreciation Rights and Other
Stock Awards whose value is determined by reference to an increase over an
exercise or strike price of at least one hundred percent (100%) of the Fair
Market Value on the date any such Stock Award is granted may be granted to any
Participant during any calendar year. Notwithstanding the foregoing, if any
additional Options, Stock Appreciation Rights or Other Stock Awards whose value
is determined by reference to an increase over an exercise or strike price of at
least one hundred percent (100%) of the Fair Market Value on the date the Stock
Award are granted to any Participant during any calendar year, compensation
attributable to the exercise of such additional Stock Awards shall not satisfy
the requirements to be considered “qualified performance-based compensation”
under Section 162(m) of the Code unless such additional Stock Award is approved
by the Company’s stockholders.

 

(e)                Source of Shares. The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired Class A Common Stock, including
shares repurchased by the Company on the open market or otherwise.

 

4.Eligibility.

 

(a)               Eligibility for Specific Stock Awards. Incentive Stock Options
may be granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, Nonstatutory
Stock Options and SARs may not be granted to Employees, Directors and
Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405 promulgated under the Securities
Act, unless the stock underlying such Stock Awards is treated as “service
recipient stock” under Section 409A of the Code because the Stock Awards are
granted pursuant to a corporate transaction (such as a spin off transaction) or
unless such Stock Awards comply with the distribution requirements of
Section 409A of the Code.

 



 5 

 

 

 

(b)               Ten Percent Stockholders. A Ten Percent Stockholder shall not
be granted an Incentive Stock Option unless the exercise price of such Option is
at least one hundred ten percent (110%) of the Fair Market Value on the date of
grant and the Option is not exercisable after the expiration of five (5) years
from the date of grant.

 

5.Provisions relating to Options and Stock Appreciation Rights.

 

Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Class A Common Stock purchased on exercise of each
type of Option. If an Option is not specifically designated as an Incentive
Stock Option, then the Option shall be a Nonstatutory Stock Option. The
provisions of separate Options or SARs need not be identical; provided, however,
that each Option Agreement or Stock Appreciation Right Agreement shall conform
to (through incorporation of provisions hereof by reference in the applicable
Award Agreement or otherwise) the substance of each of the following provisions:

 

(a)               Term. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option or SAR shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Award Agreement.

 

(b)               Exercise Price. Subject to the provisions of Section 4(b)
regarding Ten Percent Stockholders, the exercise price (or strike price) of each
Option or SAR shall be not less than one hundred percent (100%) of the Fair
Market Value of the Class A Common Stock subject to the Option or SAR on the
date the Option or SAR is granted. Notwithstanding the foregoing, an Option or
SAR may be granted with an exercise price (or strike price) lower than one
hundred percent (100%) of the Fair Market Value of the Class A Common Stock
subject to the Option or SAR if such Option or SAR is granted pursuant to an
assumption of or substitution for another option or stock appreciation right
pursuant to a Corporate Transaction and in a manner consistent with the
provisions of Sections 409A and, if applicable, 424(a) of the Code. Each SAR
will be denominated in shares of Class A Common Stock equivalents.

 

(c)                Purchase Price for Options. The purchase price of Class A
Common Stock acquired pursuant to the exercise of an Option shall be paid, to
the extent permitted by applicable law and as determined by the Board in its
sole discretion, by any combination of the methods of payment set forth below.
The Board shall have the authority to grant Options that do not permit all of
the following methods of payment (or otherwise restrict the ability to use
certain methods) and to grant Options that require the consent of the Company to
utilize a particular method of payment. The permitted methods of payment are as
follows:

 



 6 

 

 

 

(i)                 by cash, check, bank draft or money order payable to the
Company;

 

(ii)               pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of the
stock subject to the Option, results in either the receipt of cash (or check) by
the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds;

 

(iii)             by delivery to the Company (either by actual delivery or
attestation) of shares of Class A Common Stock;

 

(iv)             if the option is a Nonstatutory Stock Option, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Class A Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Class A Common Stock will
no longer be subject to an Option and will not be exercisable thereafter to the
extent that (A) shares issuable upon exercise are reduced to pay the exercise
price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations; or

 

(v)               in any other form of legal consideration that may be
acceptable to the Board.

 

(d)               Exercise and Payment of a SAR. To exercise any outstanding
Stock Appreciation Right, the Participant must provide written notice of
exercise to the Company in compliance with the provisions of the Stock
Appreciation Right Agreement evidencing such Stock Appreciation Right. The
appreciation distribution payable on the exercise of a Stock Appreciation Right
will be not greater than an amount equal to the excess of (A) the aggregate Fair
Market Value (on the date of the exercise of the Stock Appreciation Right) of a
number of shares of Class A Common Stock equal to the number of Class A Common
Stock equivalents in which the Participant is vested under such Stock
Appreciation Right, and with respect to which the Participant is exercising the
Stock Appreciation Right on such date, over (B) the strike price that will be
determined by the Board at the time of grant of the Stock Appreciation Right.
The appreciation distribution in respect to a Stock Appreciation Right may be
paid in Class A Common Stock, in cash, in any combination of the two or in any
other form of consideration, as determined by the Board and contained in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.

 

(e)                Transferability of Options and SARs. The Board may, in its
sole discretion, impose such limitations on the transferability of Options and
SARs as the Board shall determine. In the absence of such a determination by the
Board to the contrary, the following restrictions on the transferability of
Options and SARs shall apply:

 



 7 

 

 

 

(i)                 Restrictions on Transfer. An Option or SAR shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Participant only by the Participant;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.

 

(ii)               Domestic Relations Orders. Notwithstanding the foregoing, an
Option or SAR may be transferred pursuant to a domestic relations order;
provided, however, that if an Option is an Incentive Stock Option, such Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

 

(iii)             Beneficiary Designation. Notwithstanding the foregoing, the
Participant may, by delivering written notice to the Company, in a form provided
by or otherwise satisfactory to the Company and any broker designated by the
Company to effect Option exercises, designate a third party who, in the event of
the death of the Participant, shall thereafter be entitled to exercise the
Option or SAR and receive the Class A Common Stock or other consideration
resulting from such exercise. In the absence of such a designation, the executor
or administrator of the Participant’s estate shall be entitled to exercise the
Option or SAR and receive the Class A Common Stock or other consideration
resulting from such exercise.

 

(f)                Vesting Generally. The total number of shares of Class A
Common Stock subject to an Option or SAR may vest and therefore become
exercisable in periodic installments that may or may not be equal. The Option or
SAR may be subject to such other terms and conditions on the time or times when
it may or may not be exercised (which may be based on the satisfaction of
Performance Goals or other criteria) as the Board may deem appropriate. The
vesting provisions of individual Options or SARs may vary. The provisions of
this Section 5(f) are subject to any Option or SAR provisions governing the
minimum number of shares of Class A Common Stock as to which an Option or SAR
may be exercised.

 

(g)               Termination of Continuous Service. Except as otherwise
provided in the applicable Award Agreement or other agreement between the
Participant and the Company, if a Participant’s Continuous Service terminates
(other than for Cause or upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Award as of the date of termination of
Continuous Service) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the applicable
Award Agreement), or (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the time specified
herein or in the Award Agreement (as applicable), the Option or SAR shall
terminate.

 

(h)               Extension of Termination Date. If the exercise of an Option or
SAR following the termination of the Participant’s Continuous Service (other
than for Cause or upon the Participant’s death or Disability) would be
prohibited at any time solely because the issuance of shares of Class A Common
Stock would violate the registration requirements under the Securities Act, then
the Option or SAR shall terminate on the earlier of (i) the expiration of a
total period of three (3) months (that need not be consecutive) after the
termination of the Participant’s Continuous Service during which the exercise of
the Option or SAR would not be in violation of such registration requirements,
or (ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Agreement. In addition, unless otherwise provided in a
Participant’s Award Agreement, if the immediate sale of any Class A Common Stock
received upon exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR shall terminate on the
earlier of (i) the expiration of a period equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the sale of the Class A Common Stock received
upon exercise of the Option or SAR would not be in violation of the Company’s
insider trading policy, or (ii) the expiration of the term of the Option or SAR
as set forth in the applicable Award Agreement.

 



 8 

 

 

 

(i)                 Disability of Participant. Except as otherwise provided in
the applicable Award Agreement or other agreement between the Participant and
the Company, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), or (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the time specified herein or in the Award Agreement (as applicable), the
Option or SAR (as applicable) shall terminate.

 

(j)                 Death of Participant. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if (i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Award Agreement for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Option or SAR may be exercised (to the extent the Participant was entitled to
exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (i) the date eighteen (18) months following the date of death (or such longer
or shorter period specified in the Award Agreement), or (ii) the expiration of
the term of such Option or SAR as set forth in the Award Agreement. If, after
the Participant’s death, the Option or SAR is not exercised within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
shall terminate.

 

(k)               Termination for Cause. Except as explicitly provided otherwise
in a Participant’s Award Agreement or other individual written agreement between
the Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR shall terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
shall be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.

 



 9 

 

 

 

(l)                 Non-Exempt Employees. No Option or SAR, whether or not
vested, granted to an Employee who is a non-exempt employee for purposes of the
Fair Labor Standards Act of 1938, as amended, shall be first exercisable for any
shares of Class A Common Stock until at least six months following the date of
grant of the Option or SAR. Notwithstanding the foregoing, consistent with the
provisions of the Worker Economic Opportunity Act, (i) in the event of the
Participant’s death or Disability, (ii) upon a Corporate Transaction in which
such Option or SAR is not assumed, continued, or substituted, (iii) upon a
Change in Control, or (iv) upon the Participant’s retirement (as such term may
be defined in the Participant’s Award Agreement or in another applicable
agreement or in accordance with the Company’s then current employment policies
and guidelines), any such vested Options and SARs may be exercised earlier than
six months following the date of grant. The foregoing provision is intended to
operate so that any income derived by a non-exempt employee in connection with
the exercise or vesting of an Option or SAR will be exempt from his or her
regular rate of pay.

 

6.Provisions of Stock Awards other than Options and SARs.

 

(a)               Restricted Stock Awards. Each Restricted Stock Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. To the extent consistent with the Company’s Bylaws, at
the Board’s election, shares of Class A Common Stock may be (i) held in book
entry form subject to the Company’s instructions until any restrictions relating
to the Restricted Stock Award lapse; or (ii) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical; provided, however, that each Restricted Stock
Award Agreement shall conform to (through incorporation of the provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

 

(i)                 Consideration. A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company, (B) past services to the Company or an Affiliate, or (C) any other form
of legal consideration (including future services) that may be acceptable to the
Board, in its sole discretion, and permissible under applicable law.

 

(ii)               Vesting. Shares of Class A Common Stock awarded under the
Restricted Stock Award Agreement may be subject to forfeiture to the Company in
accordance with a vesting schedule to be determined by the Board.

 

(iii)             Termination of Participant’s Continuous Service. If a
Participant’s Continuous Service terminates, the Company may receive through a
forfeiture condition or a repurchase right any or all of the shares of Class A
Common Stock held by the Participant that have not vested as of the date of
termination of Continuous Service under the terms of the Restricted Stock Award
Agreement.

 

(iv)             Transferability. Rights to acquire shares of Class A Common
Stock under the Restricted Stock Award Agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award Agreement, as the Board shall determine in its sole
discretion, so long as Class A Common Stock awarded under the Restricted Stock
Award Agreement remains subject to the terms of the Restricted Stock Award
Agreement.

 



 10 

 

 

 

(v)               Dividends. A Restricted Stock Award Agreement may provide that
any dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.

 

(b)               Restricted Stock Unit Awards. Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical;
provided, however, that each Restricted Stock Unit Award Agreement shall conform
to (through incorporation of the provisions hereof by reference in the Agreement
or otherwise) the substance of each of the following provisions:

 

(i)                 Consideration. At the time of grant of a Restricted Stock
Unit Award, the Board will determine the consideration, if any, to be paid by
the Participant upon delivery of each share of Class A Common Stock subject to
the Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Class A Common Stock subject to a Restricted Stock
Unit Award may be paid in any form of legal consideration that may be acceptable
to the Board, in its sole discretion, and permissible under applicable law.

 

(ii)               Vesting. At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions on or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

 

(iii)             Payment. A Restricted Stock Unit Award may be settled by the
delivery of shares of Class A Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement.

 

(iv)             Additional Restrictions. At the time of the grant of a
Restricted Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Class A
Common Stock (or their cash equivalent) subject to a Restricted Stock Unit Award
to a time after the vesting of such Restricted Stock Unit Award.

 

(v)               Dividend Equivalents. Dividend equivalents may be credited in
respect of shares of Class A Common Stock covered by a Restricted Stock Unit
Award, as determined by the Board and contained in the Restricted Stock Unit
Award Agreement. At the sole discretion of the Board, such dividend equivalents
may be converted into additional shares of Class A Common Stock covered by the
Restricted Stock Unit Award in such manner as determined by the Board. Any
additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all of the same terms and
conditions of the underlying Restricted Stock Unit Award Agreement to which they
relate.

 



 11 

 

 

 

(vi)             Termination of Participant’s Continuous Service. Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.

 

(c)                Performance Awards.

 

(i)                 Performance Stock Awards. A Performance Stock Award is a
Stock Award that may vest or may be exercised contingent upon the attainment
during a Performance Period of certain Performance Goals. A Performance Stock
Award may, but need not, require the completion of a specified period of
Continuous Service. The length of any Performance Period, the Performance Goals
to be achieved during the Performance Period, and the measure of whether and to
what degree such Performance Goals have been attained shall be conclusively
determined by the Committee, in its sole discretion. The maximum number of
shares covered by an Award that may be granted to any Participant in a calendar
year attributable to Stock Awards described in this Section 6(c)(i) (whether the
grant, vesting or exercise is contingent upon the attainment during a
Performance Period of the Performance Goals) shall not exceed three million five
hundred thousand (3,500,000) shares of Class A Common Stock. The Board may
provide for or, subject to such terms and conditions as the Board may specify,
may permit a Participant to elect for, the payment of any Performance Stock
Award to be deferred to a specified date or event. In addition, to the extent
permitted by applicable law and the applicable Award Agreement, the Board may
determine that cash may be used in payment of Performance Stock Awards.

 

(ii)               Performance Cash Awards. A Performance Cash Award is a cash
award that may be paid contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Cash Award may also require
the completion of a specified period of Continuous Service. At the time of grant
of a Performance Cash Award, the length of any Performance Period, the
Performance Goals to be achieved during the Performance Period, and the measure
of whether and to what degree such Performance Goals have been attained shall be
conclusively determined by the Committee, in its sole discretion. In any
calendar year, the Committee may not grant a Performance Cash Award that has a
maximum value that may be paid to any Participant in excess of one million
dollars ($1,000,000). The Board may provide for or, subject to such terms and
conditions as the Board may specify, may permit a Participant to elect for, the
payment of any Performance Cash Award to be deferred to a specified date or
event. The Committee may specify the form of payment of Performance Cash Awards,
which may be cash or other property, or may provide for a Participant to have
the option for his or her Performance Cash Award, or such portion thereof as the
Board may specify, to be paid in whole or in part in cash or other property.

 

(iii)             Board Discretion. The Board retains the discretion to reduce
or eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period.

 

(iv)             Section 162(m) Compliance. Unless otherwise permitted in
compliance with the requirements of Section 162(m) of the Code with respect to
an Award intended to qualify as “performance-based compensation” thereunder, the
Committee shall establish the Performance Goals applicable to, and the formula
for calculating the amount payable under, the Award no later than the earlier of
(a) the date ninety (90) days after the commencement of the applicable
Performance Period, or (b) the date on which twenty-five percent (25%) of the
Performance Period has elapsed, and in either event at a time when the
achievement of the applicable Performance Goals remains substantially uncertain.
Prior to the payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall certify the extent to which any Performance Goals and any other material
terms under such Award have been satisfied (other than in cases where such
relate solely to the increase in the value of the Class A Common Stock).
Notwithstanding satisfaction of any completion of any Performance Goals, to the
extent specified at the time of grant of an Award to “covered employees” within
the meaning of Section 162(m) of the Code, the number of shares of Class A
Common Stock, Options, cash or other benefits granted, issued, retainable and/or
vested under an Award on account of satisfaction of such Performance Goals may
be reduced by the Committee on the basis of such further considerations as the
Committee, in its sole discretion, shall determine.

 



 12 

 

 

 

(d)               Other Stock Awards. Other forms of Stock Awards valued in
whole or in part by reference to, or otherwise based on, Class A Common Stock,
including the appreciation in value thereof (e.g., options or stock rights with
an exercise price or strike price less than 100% of the Fair Market Value of the
Class A Common Stock at the time of grant) may be granted either alone or in
addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6. Subject to the provisions of the Plan, the Board
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Class A Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Other Stock Awards and all other terms and conditions of such
Other Stock Awards.

 

7.Covenants of the Company.

 

(a)               Availability of Shares. During the terms of the Stock Awards,
the Company shall keep available at all times the number of shares of Class A
Common Stock reasonably required to satisfy such Stock Awards.

 

(b)               Securities Law Compliance. The Company shall seek to obtain
from each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Class A Common Stock upon exercise of the Stock Awards; provided, however,
that this undertaking shall not require the Company to register under the
Securities Act the Plan, any Stock Award or any Class A Common Stock issued or
issuable pursuant to any such Stock Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Class A Common Stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell Class A Common Stock upon
exercise of such Stock Awards unless and until such authority is obtained. A
Participant shall not be eligible for the grant of a Stock Award or the
subsequent issuance of Class A Common Stock pursuant to the Stock Award if such
grant or issuance would be in violation of any applicable securities law.

 



 13 

 

 

 

(c)                No Obligation to Notify or Minimize Taxes. The Company shall
have no duty or obligation to any Participant to advise such holder as to the
time or manner of exercising such Stock Award. Furthermore, the Company shall
have no duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of a Stock Award or a possible period in which the
Stock Award may not be exercised. The Company has no duty or obligation to
minimize the tax consequences of a Stock Award to the holder of such Stock
Award.

 

8.Miscellaneous.

 

(a)               Use of Proceeds from Sales of Class A Common Stock. Proceeds
from the sale of shares of Class A Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.

 

(b)               Corporate Action Constituting Grant of Stock Awards. Corporate
action constituting a grant by the Company of a Stock Award to any Participant
shall be deemed completed as of the date of such corporate action, unless
otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant.

 

(c)                Stockholder Rights. No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Class A Common Stock subject to such Stock Award unless and until (i) such
Participant has satisfied all requirements for exercise of the Stock Award
pursuant to its terms, if applicable, and (ii) the issuance of the Class A
Common Stock subject to such Stock Award has been entered into the books and
records of the Company.

 

(d)               No Employment or Other Service Rights. Nothing in the Plan,
any Stock Award Agreement or any other instrument executed thereunder or in
connection with any Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state in which the Company or the Affiliate is incorporated, as the case
may be.

 

(e)                Incentive Stock Option $100,000 Limitation. To the extent
that the aggregate Fair Market Value (determined at the time of grant) of Class
A Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by any Optionholder during any calendar year (under all plans of
the Company and any Affiliates) exceeds one hundred thousand dollars ($100,000),
the Options or portions thereof that exceed such limit (according to the order
in which they were granted) shall be treated as Nonstatutory Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).

 



 14 

 

 

 

(f)                Investment Assurances. The Company may require a Participant,
as a condition of exercising or acquiring Class A Common Stock under any Stock
Award, (i) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Class A Common Stock subject to the Stock Award for the
Participant’s own account and not with any present intention of selling or
otherwise distributing the Class A Common Stock. The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if (A)
the issuance of the shares upon the exercise or acquisition of Class A Common
Stock under the Stock Award has been registered under a then currently effective
registration statement under the Securities Act, or (B) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Class A
Common Stock.

 

(g)               Withholding Obligations. Unless prohibited by the terms of a
Stock Award Agreement, the Company may, in its sole discretion, satisfy any
federal, state or local tax withholding obligation relating to an Award by any
of the following means or by a combination of such means: (i) causing the
Participant to tender a cash payment; (ii)  withholding shares of Class A Common
Stock from the shares of Class A Common Stock issued or otherwise issuable to
the Participant in connection with the Award; provided, however, that no shares
of Class A Common Stock are withheld with a value exceeding the minimum amount
of tax required to be withheld by law (or such lesser amount as may be necessary
to avoid classification of the Stock Award as a liability for financial
accounting purposes); (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant; or
(v) by such other method as may be set forth in the Award Agreement.

 

(h)               Electronic Delivery. Any reference herein to a “written”
agreement or document shall include any agreement or document delivered
electronically or posted on the Company’s intranet (or other shared electronic
medium controlled by the Company to which the Participant has access).

 

(i)                 Deferrals. To the extent permitted by applicable law, the
Board, in its sole discretion, may determine that the delivery of Class A Common
Stock or the payment of cash, upon the exercise, vesting or settlement of all or
a portion of any Award may be deferred and may establish programs and procedures
for deferral elections to be made by Participants. Deferrals by Participants
will be made in accordance with Section 409A of the Code. Consistent with
Section 409A of the Code, the Board may provide for distributions while a
Participant is still an employee or otherwise providing services to the Company.
The Board is authorized to make deferrals of Awards and determine when, and in
what annual percentages, Participants may receive payments, including lump sum
payments, following the Participant’s termination of Continuous Service, and
implement such other terms and conditions consistent with the provisions of the
Plan and in accordance with applicable law.

 



 15 

 

 

 

(j)                 Compliance with Section 409A. To the extent that the Board
determines that any Award granted hereunder is subject to Section 409A of the
Code, the Award Agreement evidencing such Award shall incorporate the terms and
conditions necessary to avoid the consequences specified in Section 409A(a)(1)
of the Code. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code. Notwithstanding
anything to the contrary in this Plan (and unless the Award Agreement
specifically provides otherwise), if the shares of Class A Common Stock are
publicly traded and a Participant holding an Award that constitutes “deferred
compensation” under Section 409A of the Code is a “specified employee” for
purposes of Section 409A of the Code, no distribution or payment of any amount
shall be made upon a “separation from service” before a date that is six (6)
months following the date of such Participant’s “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) or, if earlier, the date of the Participant’s death.

 

9.Adjustments upon Changes in Stock; Other Corporate Events.

 

(a)               Capitalization Adjustments. In the event of a Capitalization
Adjustment, the Board shall appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a), (ii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to Section
3(c), (iii) the class(es) and maximum number of securities that may be awarded
to any person pursuant to Sections 3(d) and 6(c)(i) , and (iv) the class(es) and
number of securities and price per share of stock subject to outstanding Stock
Awards. The Board shall make such adjustments, and its determination shall be
final, binding and conclusive.

 

(b)               Dissolution or Liquidation. Except as otherwise provided in
the Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Class A Common Stock not subject to a
forfeiture condition or the Company’s right of repurchase) shall terminate
immediately prior to the completion of such dissolution or liquidation, and the
shares of Class A Common Stock subject to the Company’s repurchase rights or
subject to a forfeiture condition may be repurchased or reacquired by the
Company notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)                Corporate Transaction. The following provisions shall apply
to Stock Awards in the event of a Corporate Transaction unless otherwise
provided in the instrument evidencing the Stock Award or any other written
agreement between the Company or any Affiliate and the Participant or unless
otherwise expressly provided by the Board at the time of grant of a Stock Award.
In the event of a Corporate Transaction, then, notwithstanding any other
provision of the Plan, the Board shall take one or more of the following actions
with respect to Stock Awards, contingent upon the closing or completion of the
Corporate Transaction:

 



 16 

 

 

 

(i)                 arrange for the surviving corporation or acquiring
corporation (or the surviving or acquiring corporation’s parent company) to
assume or continue the Stock Award or to substitute a similar stock award for
the Stock Award (including, but not limited to, an award to acquire the same
consideration paid to the stockholders of the Company pursuant to the Corporate
Transaction);

 

(ii)               arrange for the assignment of any reacquisition or repurchase
rights held by the Company in respect of Class A Common Stock issued pursuant to
the Stock Award to the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company);

 

(iii)             accelerate the vesting, in whole or in part, of the Stock
Award (and, if applicable, the time at which the Stock Award may be exercised)
to a date prior to the effective time of such Corporate Transaction as the Board
shall determine (or, if the Board shall not determine such a date, to the date
that is five (5) days prior to the effective date of the Corporate Transaction),
with such Stock Award terminating if not exercised (if applicable) at or prior
to the effective time of the Corporate Transaction;

 

(iv)             arrange for the lapse of any reacquisition or repurchase rights
held by the Company with respect to the Stock Award;

 

(v)               cancel or arrange for the cancellation of the Stock Award, to
the extent not vested or not exercised prior to the effective time of the
Corporate Transaction, in exchange for such cash consideration, if any, as the
Board, in its sole discretion, may consider appropriate; or

 

(vi)             make a payment, in such form as may be determined by the Board
equal to the excess, if any, of (A) the value of the property the Participant
would have received upon the exercise of the Stock Award, over (B) any exercise
price payable by such holder in connection with such exercise.

 

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants.

 

(d)               Change in Control. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration
shall occur.

 

10.Termination or Suspension of the Plan.

 

(a)               Plan Term. The Board may suspend or terminate the Plan at any
time. Unless terminated sooner by the Board, the Plan shall automatically
terminate on the day before the tenth (10th) anniversary of the earlier of (i)
the date the Plan is adopted by the Board, or (ii) the date the Plan is approved
by the stockholders of the Company. No Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.

 



 17 

 

 

 

(b)               No Impairment of Rights. Suspension or termination of the Plan
shall not impair rights and obligations under any Award granted while the Plan
is in effect except with the written consent of the affected Participant.

 

11.Effective Date of Plan.

 

This Plan shall become effective on the Effective Date.

 

12.Choice of Law.

 

The laws of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.Definitions. As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:

 

(a)               “Affiliate” means, at the time of determination, any “parent”
or “subsidiary” of the Company as such terms are defined in Rule 405 promulgated
under the Securities Act. The Board shall have the authority to determine the
time or times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

(b)               “Award” means a Stock Award or a Performance Cash Award.

 

(c)                “Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an Award.

 

(d)               “Board” means the Board of Directors of the Company.

 

(e)                “Capitalization Adjustment” means any change that is made in,
or other events that occur with respect to, the Class A Common Stock subject to
the Plan or subject to any Stock Award after the Effective Date without the
receipt of consideration by the Company through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, large nonrecurring cash dividend, stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards No. 123 (revised).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company shall not be treated as a Capitalization Adjustment.

 

(f)                “Cause” shall have the meaning ascribed to such term in any
written agreement between the Participant and the Company defining such term
and, in the absence of such agreement, such term shall mean, with respect to a
Participant, the occurrence of any of the following events that has a material
negative impact on the business or reputation of the Company: (i) such
Participant’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (ii) such Participant’s intentional, material
violation of any contract or agreement between the Participant and the Company
or of any statutory duty owed to the Company; (iii)  such Participant’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (iv) such Participant’s gross misconduct. The determination
that a termination of the Participant’s Continuous Service is either for Cause
or without Cause shall be made by the Company, in its sole discretion. Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Awards held by
such Participant shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.

 



 18 

 

 

 

(g)               “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following:

 

(i)                 any Exchange Act Person (other than Larry Ellison, Michael
Milken, Lowell Milken, or any combination of the foregoing) becomes the Owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction.

 

(ii)               there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

 

(iii)             the stockholders of the Company approve or the Board approves
a plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation;

 

(iv)             there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 





Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.

 



 19 

 

 

 

(h)               “Class A Common Stock” means the Class A common stock of the
Company.

 

(i)                 “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

 

(j)                 “Committee” means a committee of one or more Directors to
whom authority has been delegated by the Board in accordance with Section 2(c).

 

(k)               “Company” means LeapFrog Enterprises, Inc., a Delaware
corporation.

 

(l)                 “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a “Consultant” for purposes of the
Plan. Notwithstanding the foregoing, a person is treated as a Consultant under
this Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

 

(m)             “Continuous Service” means that the Participant’s service with
the Company or an Affiliate, whether as an Employee, Director or Consultant, is
not interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of (i)
any leave of absence approved by the Board or Chief Executive Officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. Notwithstanding the
foregoing, a leave of absence shall be treated as Continuous Service for
purposes of vesting in a Stock Award only to such extent as may be provided in
the Company’s leave of absence policy, in the written terms of any leave of
absence agreement or policy applicable to the Participant, or as otherwise
required by law.

 

(n)               “Corporate Transaction” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)                 a sale or other disposition of all or substantially all, as
determined by the Board, in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

(ii)               a sale or other disposition of at least ninety percent (90%)
of the outstanding securities of the Company;

 



 20 

 

 

 

(iii)             a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or

 

(iv)             a merger, consolidation or similar transaction following which
the Company is the surviving corporation but the shares of Class A Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.

 

(o)               “Covered Employee” shall have the meaning provided in Section
162(m)(3) of the Code.

 

(p)               “Director” means a member of the Board.

 

(q)               “Disability” means, with respect to a Participant, the
inability of such Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months, as provided in Sections
22(e)(3) and 409A(a)(2)(c)(i) of the Code, and shall be determined by the Board
on the basis of such medical evidence as the Board deems warranted under the
circumstances.

 

(r)                “Effective Date” means June 2, 2011.

 

(s)                “Employee” means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.

 

(t)                 “Entity” means a corporation, partnership, limited liability
company, or other entity.

 

(u)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(v)               “Exchange Act Person” means any natural person, Entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act),
except that “Exchange Act Person” shall not include (i) the Company or any
Subsidiary of the Company, (ii) any employee benefit plan of the Company or any
Subsidiary of the Company or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary of the Company,
(iii) an underwriter temporarily holding securities pursuant to a registered
public offering of such securities, (iv) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company; or (v) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the Effective Date, is the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities.

 



 21 

 

 

 

(w)             “Fair Market Value” means, as of any date, the value of the
Class A Common Stock determined as follows:

 

(i)                 If the Class A Common Stock is listed on any established
stock exchange or traded on any established market, the Fair Market Value of a
share of Class A Common Stock shall be the closing selling price for such stock
as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Class A Common Stock) on the date of
determination or, if the day of determination is not a market trading day, the
last market trading day prior to the day of determination, as reported in a
source the Board deems reliable.

 

(ii)               Unless otherwise provided by the Board, if there is no
closing sales price for the Class A Common Stock on the date of determination,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

(iii)             In the absence of such markets for the Class A Common Stock,
the Fair Market Value shall be determined by the Board in good faith and in a
manner that complies with Sections 409A and 422 of the Code.

 

(x)               “Incentive Stock Option” means an option granted pursuant to
Section 5 of the Plan that is intended to be, and qualifies as, an “incentive
stock option” within the meaning of Section 422 of the Code.

 

(y)               “Non-Employee Director” means a Director who either (i) is not
a current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(z)                “Nonstatutory Stock Option” means any option granted pursuant
to Section 5 of the Plan that does not qualify as an Incentive Stock Option.

 

(aa)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act.

 

(bb)          “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Class A Common Stock granted pursuant to the Plan.

 

(cc)            “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.

 

(dd)          “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 



 22 

 

 

 

(ee)            “Other Stock Award” means an award based in whole or in part by
reference to the Class A Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).

 

(ff)             “Other Stock Award Agreement” means a written agreement between
the Company and a holder of an Other Stock Award evidencing the terms and
conditions of an Other Stock Award grant. Each Other Stock Award Agreement shall
be subject to the terms and conditions of the Plan.

 

(gg)           “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” who
receives compensation for prior services (other than benefits under a
tax-qualified retirement plan) during the taxable year, has not been an officer
of the Company or an “affiliated corporation,” and does not receive remuneration
from the Company or an “affiliated corporation,” either directly or indirectly,
in any capacity other than as a Director, or (ii) is otherwise considered an
“outside director” for purposes of Section 162(m) of the Code.

 

(hh)          “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(ii)               “Participant” means a person to whom an Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

(jj)              “Performance Cash Award” means an award of cash granted
pursuant to the terms and conditions of Section 6(c)(ii).

 

(kk)          “Performance Criteria” means the one or more criteria that the
Board shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following as determined by the Board: (i) earnings (including earnings per share
and net earnings); (ii) earnings before interest, taxes and depreciation; (iii)
earnings before interest, taxes, depreciation and amortization; (iv) total
stockholder return; (v) return on equity or average stockholder’s equity; (vi)
return on assets, investment, or capital employed; (vii) stock price; (viii)
margin (including gross margin); (ix) income (before or after taxes); (x)
operating income; (xi) operating income after taxes; (xii) pre-tax profit;
(xiii) operating cash flow; (xiv) sales or revenue targets; (xv) increases in
revenue or product revenue; (xvi) expenses and cost reduction goals; (xvii)
improvement in or attainment of working capital levels; (xiii) economic value
added (or an equivalent metric); (xix) market share; (xx) cash flow; (xxi) cash
flow per share; (xxii) share price performance; (xxiii) debt reduction; (xxiv)
implementation or completion of projects or processes; (xxv) customer
satisfaction; (xxvi) stockholders’ equity; (xxvii) capital expenditures; (xxiii)
debt levels; (xxix) operating profit or net operating profit; (xxx) workforce
diversity; (xxxi) growth of net income or operating income; (xxxii) billings;
and (xxxiii) to the extent that an Award is not intended to comply with Section
162(m) of the Code, other measures of performance selected by the Board.

 



 23 

 

 

 

(ll)               “Performance Goals” means, for a Performance Period, the one
or more goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Board (i) in the Award Agreement at the time
the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
may make adjustments in the method of calculating the attainment of Performance
Goals for a Performance Period as follows: (1) to exclude restructuring and/or
other nonrecurring charges; (2) to exclude exchange rate effects, as applicable,
for non-U.S. dollar denominated Performance Goals; (3) to exclude the effects of
changes to generally accepted accounting principles; (4) to exclude the effects
of any statutory adjustments to corporate tax rates; (5) to exclude the effects
of any “extraordinary items” as determined under generally accepted accounting
principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common shareholders other than regular
cash dividends; and (9) to exclude the effect of any other unusual,
non-recurring gain or loss or other extraordinary item.

 

(mm)      “Performance Period” means the period of time selected by the Board
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to and the payment of a Stock
Award or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

 

(nn)          “Performance Stock Award” means a Stock Award granted under the
terms and conditions of Section 6(c)(i).

 

(oo)           “Plan” means this LeapFrog Enterprises, Inc. 2011 Equity and
Incentive Plan.

 

(pp)          “Restricted Stock Award” means an award of shares of Class A
Common Stock which is granted pursuant to the terms and conditions of Section
6(a).

 

(qq)          “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant. Each Restricted Stock
Award Agreement shall be subject to the terms and conditions of the Plan.

 

(rr)            “Restricted Stock Unit Award” means a right to receive shares of
Class A Common Stock which is granted pursuant to the terms and conditions of
Section 6(b).

 



 24 

 

 

 

(ss)             “Restricted Stock Unit Award Agreement” means a written
agreement between the Company and a holder of a Restricted Stock Unit Award
evidencing the terms and conditions of a Restricted Stock Unit Award grant. Each
Restricted Stock Unit Award Agreement shall be subject to the terms and
conditions of the Plan.

 

(tt)              “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act or any successor to Rule 16b-3, as in effect from time to time.

 

(uu)          “Securities Act” means the Securities Act of 1933, as amended.

 

(vv)           “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Class A Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

(ww)       “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant. Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

 

(xx)           “Stock Award” means any right to receive Class A Common Stock
granted under the Plan, including an Incentive Stock Option, a Nonstatutory
Stock Option, a Restricted Stock Award, a Restricted Stock Unit Award, a Stock
Appreciation Right, a Performance Stock Award or any Other Stock Award.

 

(yy)           “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant. Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

 

(zz)            “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

 

(aaa)       “Ten Percent Stockholder” means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.

 



 25 

 

 

 

 

